Exhibit 10

 

CONFORMED COPY

 

CREDIT AGREEMENT

 

dated as of

 

April 22, 2005

 

among

 

DELHAIZE AMERICA, INC.,

 

The SUBSIDIARY GUARANTORS Party Hereto,

 

The LENDERS Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

 

$500,000,000 5-YEAR REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

FORTIS CAPITAL CORP.,

ING LUXEMBOURG S.A.,

WACHOVIA BANK, NATIONAL ASSOCIATION,

and

COBANK, ACB,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

Section 1.01.

   Defined Terms    1

Section 1.02.

   Classification of Loans and Borrowings    24

Section 1.03.

   Terms Generally    24

Section 1.04.

   Accounting Terms; GAAP    25 ARTICLE 2 THE CREDITS

Section 2.01.

   Commitments    25

Section 2.02.

   Loans and Borrowings    25

Section 2.03.

   Requests for Revolving Borrowings    26

Section 2.04.

   Swingline Loans    27

Section 2.05.

   Funding of Borrowings    28

Section 2.06.

   Interest Elections    29

Section 2.07.

   Termination and Reduction of Commitments    30

Section 2.08.

   Repayment of Loans; Evidence of Debt    31

Section 2.09.

   Prepayment of Loans    32

Section 2.10.

   Fees    33

Section 2.11.

   Interest    34

Section 2.12.

   Alternate Rate of Interest    35

Section 2.13.

   Increased Costs    36

Section 2.14.

   Break Funding Payments    37

Section 2.15.

   Taxes    38

Section 2.16.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    40

Section 2.17.

   Mitigation Obligations; Replacement of Lenders    41

Section 2.18.

   Letters of Credit    42

Section 2.19.

   Competitive Bid Procedure    47

Section 2.20.

   Increase of Commitments    49

Section 2.21.

   Extension of Maturity    51

Section 2.22.

   Regulation D Compensation    52 ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Section 3.01.

   Organization; Powers    53

Section 3.02.

   Authorization; Enforceability    53

Section 3.03.

   Governmental Approvals; No Conflicts    53

Section 3.04.

   Financial Condition; No Material Adverse Change    54

 

i



--------------------------------------------------------------------------------

Section 3.05.

   Properties    54

Section 3.06.

   Litigation and Environmental Matters    54

Section 3.07.

   Compliance with Laws and Agreements    55

Section 3.08.

   Investment and Holding Company Status    55

Section 3.09.

   Taxes    55

Section 3.10.

   ERISA    55

Section 3.11.

   Disclosure    55

Section 3.12.

   Margin Stock    56

Section 3.13.

   No Burdensome Restrictions    56

Section 3.14.

   Subsidiaries    56

Section 3.15.

   Solvency    56 ARTICLE 4 CONDITIONS TO FUNDING

Section 4.01.

   Effective Date    56

Section 4.02.

   Each Credit Event    58 ARTICLE 5 AFFIRMATIVE COVENANTS

Section 5.01.

   Financial Statements and Other Information    59

Section 5.02.

   Notices of Material Events    61

Section 5.03.

   Existence; Conduct of Business    61

Section 5.04.

   Payment of Obligations    61

Section 5.05.

   Maintenance of Properties; Insurance    62

Section 5.06.

   Books and Records; Inspection and Appraisal Rights    62

Section 5.07.

   Compliance with Laws and Material Contractual Obligations    62

Section 5.08.

   Use of Proceeds    62

Section 5.09.

   Change in Ratings    62

Section 5.10.

   Additional Subsidiaries    63 ARTICLE 6 NEGATIVE COVENANTS

Section 6.01.

   Liens    63

Section 6.02.

   Indebtedness    64

Section 6.03.

   Fundamental Changes    65

Section 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions; Hedging Agreements
   66

Section 6.05.

   Transactions with Affiliates    68

Section 6.06.

   Restricted Equity Payments.    68

Section 6.07.

   Fixed Charges Coverage    69

Section 6.08.

   Ratio of Consolidated Adjusted Debt to Consolidated EBITDAR    69

 

ii



--------------------------------------------------------------------------------

Section 6.09.

   Limitation on Sales of Assets    69

Section 6.10.

   Restrictions Affecting Subsidiaries; Negative Pledge    70 ARTICLE 7 EVENTS
OF DEFAULT

Section 7.01.

   Events of Default.    71 ARTICLE 8 THE ADMINISTRATIVE AGENT ARTICLE 9
MISCELLANEOUS

Section 9.01.

   Notices    76

Section 9.02.

   Waivers; Amendments    77

Section 9.03.

   Expenses; Indemnity; Damage Waiver    78

Section 9.04.

   Successors and Assigns    80

Section 9.05.

   Survival    83

Section 9.06.

   Counterparts; Integration; Effectiveness    83

Section 9.07.

   Severability    84

Section 9.08.

   Right of Setoff    84

Section 9.09.

   Governing Law; Jurisdiction; Consent of Service of Process    84

Section 9.10.

   WAIVER OF JURY TRIAL    85

Section 9.11.

   Headings    85

Section 9.12.

   Confidentiality    85

Section 9.13.

   Interest Rate Limitation    86

Section 9.14.

   USA Patriot Act    86 ARTICLE 10 THE SUBSIDIARY GUARANTEES

Section 10.01.

   The Subsidiary Guarantees    87

Section 10.02.

   Guarantees Unconditional    87

Section 10.03.

   Discharge Only Upon Payment In Full; Reinstatement In Certain Instances    88

Section 10.04.

   Waiver By Each Subsidiary Guarantor    88

Section 10.05.

   Subrogation and Contribution    88

Section 10.06.

   Stay Of Acceleration    88

Section 10.07.

   Limit Of Liability    89

 

iii



--------------------------------------------------------------------------------

SCHEDULES:      Schedule 2.01    Commitments Schedule 3.14    Subsidiaries of
Borrower Schedule 6.01    Existing Liens EXHIBITS:      Exhibit A    Form of
Assignment and Assumption Exhibit B-1    Form of Opinion of Borrower’s External
Counsel Exhibit B-2    Form of Opinion of Borrower’s Internal Counsel Exhibit C
   Guaranty Supplement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 22, 2005 among DELHAIZE
AMERICA, INC., the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and
Swingline Lender.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Debt” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business for any period, the Debt of such Acquired Entity or
Business or Sold Entity or Business.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business for any period, the Consolidated EBITDA of such Acquired
Entity or Business or Sold Entity or Business (determined assuming that all
references to the “Borrower” and the “Consolidated Subsidiaries” contained in
the definition of Consolidated EBITDA and any related definitions are references
to such Acquired Entity or Business or Sold Entity or Business, and its
consolidated subsidiaries, as the context may require).

 

“Acquired EBITDAR” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business for any period, the Consolidated EBITDAR of such
Acquired Entity or Business or Sold Entity or Business (determined assuming that
all references to the “Borrower” and the “Consolidated Subsidiaries” contained
in the definition of Consolidated EBITDAR and any related definitions are
references to such Acquired Entity or Business or Sold Entity or Business, and
its consolidated subsidiaries, as the context may require).

 

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired, other than those acquired in the ordinary course of
business, during such period pursuant to a transaction permitted under Section
6.04 and not subsequently sold, transferred or otherwise disposed of during such
period to the extent acquired by the Borrower or any Consolidated Subsidiary
during such period.



--------------------------------------------------------------------------------

“Acquired Interest Expense” means, with respect to any Acquired Entity or
Business or any Sold Entity or Business for any period, the Consolidated
Interest Expense of such Acquired Entity or Business or Sold Entity or Business
(determined assuming that all references to the “Borrower” and the “Consolidated
Subsidiaries” contained in the definition of Consolidated Interest Expense and
any related definitions are references to such Acquired Entity or Business or
Sold Entity or Business, and its consolidated subsidiaries, as the context may
require).

 

“Acquired Rentals” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business for any period, the Rentals of such Acquired Entity or
Business or Sold Entity or Business (determined assuming that all references to
the “Borrower” and the “Consolidated Subsidiaries” contained in the definition
of Rentals and any related definitions are references to such Acquired Entity or
Business or Sold Entity or Business, and its consolidated subsidiaries, as the
context may require).

 

“Additional Lender” has the meaning set forth in Section 2.21(c).

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders under this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Amortization” means for any period the sum of all amortization expenses of the
Borrower and its Consolidated Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

S&P/Moody’s Index Debt Ratings:

--------------------------------------------------------------------------------

   ABR
Spread


--------------------------------------------------------------------------------

    Eurodollar
Spread


--------------------------------------------------------------------------------

    Facility
Fee Rate


--------------------------------------------------------------------------------

 

Category 1

BBB+/Baa1 or higher

   0 %   0.45 %   0.10 %

Category 2

BBB/Baa2

   0 %   0.50 %   0.125 %

Category 3

BBB-/Baa3

   0 %   0.60 %   0.15 %

Category 4

BB+/Ba1

   0 %   0.825 %   0.175 %

Category 5

Below BB+/Ba1

   0.25 %   1.0 %   0.25 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings (it being understood that Category 1 is the highest Category); and (iii)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Delhaize America, Inc., a North Carolina corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means any capital stock of the Borrower or any Consolidated
Subsidiary (to the extent issued to a Person other than the Borrower), whether
common or preferred.

 

“Capitalized Lease” means any lease which is required to be capitalized on a
consolidated balance sheet of the lessee and its subsidiaries in accordance with
GAAP.

 

“Cash Collateral Account” means an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, under the
sole dominion and control of the Administrative Agent and otherwise established
in a manner satisfactory to the Administrative Agent.

 

“Cash Equivalents” means:

 

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(ii) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-1 by Moody’s or A-1 by S&P;

 

(iii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

 

(iv) investments consisting of cash deposits in operating accounts maintained by
the Borrower or any Subsidiary; and

 

(v) repurchase agreements with a term of not more than 30 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iii) above.

 

“Change in Control” means (a) the failure of the Parent or any wholly-owned
subsidiary of the Parent to own, directly or indirectly, beneficially or of
record, shares representing more than a majority of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of

 

5



--------------------------------------------------------------------------------

directors of the Borrower by Persons who were not (i) nominated by the board of
directors of the Borrower, (ii) appointed by directors so nominated or (iii)
nominated by the Parent; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group other than the Parent or any wholly-owned
subsidiary of the Parent.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office of
such Lender or the Issuing Bank or by such Lender’s or the Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $500,000,000.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.19.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.19.

 

6



--------------------------------------------------------------------------------

“Competitive Loan” means a Loan made pursuant to Section 2.19.

 

“Consolidated” means, when used in connection with any defined term, and not
otherwise defined, such term as it applies to the Borrower and its Subsidiaries
on a consolidated basis, after eliminating all intercompany items.

 

“Consolidated Adjusted Debt” means at any date (i) the Debt of the Borrower and
its Consolidated Subsidiaries plus (ii) 8 times Rentals (but excluding any
payments with respect to a Capital Lease to the extent such Capital Lease is
included in clause (i)) payable by the Borrower and its Consolidated
Subsidiaries for the period of four consecutive Fiscal Quarters ended on or most
recently prior to such date, determined on a consolidated basis as of such date.
Consolidated Adjusted Debt shall be calculated by (a) including in the
determination thereof the Acquired Debt and the Acquired Rentals of any Acquired
Entity or Business, based on the actual Acquired Debt and Acquired Rentals of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (b) excluding in the determination
thereof the Acquired Debt and the Acquired Rentals of any Sold Entity or
Business based on the actual Acquired Debt and Acquired Rentals of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

 

“Consolidated EBITDA” for any period means the sum of (i) Consolidated Net
Income for such period plus, in each case to the extent deducted in determining
such Consolidated Net Income and without duplication, (ii) Consolidated Interest
Expense for such period, (iii) Consolidated Depreciation expenses of the
Borrower and its Consolidated Subsidiaries, (iv) Consolidated Amortization
expenses of the Borrower and its Consolidated Subsidiaries, and (v) all federal,
state, local and foreign income taxes of the Borrower and its Consolidated
Subsidiaries. Consolidated EBITDA shall be calculated by (a) including in the
determination thereof the Acquired EBITDA of any Acquired Entity or Business,
based on the actual Acquired EBITDA of such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) and
(b) excluding in the determination thereof the Acquired EBITDA of any Sold
Entity or Business based on the actual Acquired EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

 

“Consolidated EBITDAR” for any period means the sum of (i) Consolidated Net
Income for such period plus, in each case to the extent deducted in determining
such Consolidated Net Income and without duplication, (ii) Consolidated
Depreciation expenses of the Borrower and its Consolidated Subsidiaries, (iii)
Consolidated Amortization expenses of the Borrower and its Consolidated
Subsidiaries, (iv) all federal, state, local and foreign income taxes of the
Borrower and its Consolidated Subsidiaries, and (v) Consolidated Fixed

 

7



--------------------------------------------------------------------------------

Charges. Consolidated EBITDAR shall be calculated by (a) including in the
determination thereof the Acquired EBITDAR of any Acquired Entity or Business,
based on the actual Acquired EBITDAR of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
and (b) excluding in the determination thereof the Acquired EBITDAR of any Sold
Entity or Business based on the actual Acquired EBITDAR of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

 

“Consolidated Fixed Charges” for any period means, without duplication, on a
consolidated basis the sum of (i) all Rentals payable during such period by the
Borrower and its Consolidated Subsidiaries, and (ii) Consolidated Interest
Expense for such period. Consolidated Fixed Charges shall be calculated by (a)
including in the determination thereof the Acquired Rentals and the Acquired
Interest Expense of any Acquired Entity or Business, based on the actual
Acquired Rentals and Acquired Interest Expense of such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) and (b) excluding in the determination thereof the Acquired Rentals
and the Acquired Interest Expense of any Sold Entity or Business based on the
actual Acquired Rentals and Acquired Interest Expense of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries outstanding during such period.

 

“Consolidated Net Income” for any period means the gross revenues of the
Borrower and its Consolidated Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis after eliminating earnings or losses attributable to outstanding Minority
Interests, but excluding in any event:

 

(a) any unusual or extraordinary gains or losses on the sale or other
disposition of investments (excluding Cash Equivalents) or fixed or capital
assets, and any taxes on such excluded gains and any tax deductions or credits
on account of any such excluded losses;

 

(b) the proceeds of any life insurance policy;

 

(c) net earnings and losses of any Consolidated Subsidiary accrued prior to the
date it became a Consolidated Subsidiary;

 

(d) net earnings and losses of any corporation (other than a Consolidated
Subsidiary) substantially all the assets of which have been acquired in any
manner by the Borrower or any Consolidated Subsidiary, realized by such
corporation prior to the date of such acquisition;

 

8



--------------------------------------------------------------------------------

(e) net earnings and losses of any corporation (other than a Consolidated
Subsidiary) with which the Borrower or a Consolidated Subsidiary shall have
consolidated or which shall have merged into or with the Borrower or a
Consolidated Subsidiary prior to the date of such consolidation or merger;

 

(f) net earnings and losses of any business entity (other than a Consolidated
Subsidiary) in which the Borrower or any Consolidated Subsidiary has an
ownership interest unless such net earnings shall have actually been received by
the Borrower or such Consolidated Subsidiary in the form of cash distributions;

 

(g) any portion of the net earnings and losses of any Consolidated Subsidiary
which for any reason is unavailable for payment of dividends to the Borrower or
any other Consolidated Subsidiary;

 

(h) earnings resulting from any reappraisal, revaluation, write-up or write-down
of assets;

 

(i) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;

 

(j) any gain arising from the acquisition of any Capital Stock;

 

(k) any reversal of any contingency reserve except to the extent that provision
for such contingency reserve shall have been made from income arising during
such period; provided that any reversal of a contingency reserve from a prior
period shall only be excluded from Consolidated Net Income to the extent that
the aggregate amount of such reversals exceeds $10,000,000 during the
immediately preceding four Fiscal Quarters;

 

(l) any other unusual or extraordinary gain or loss; and

 

(m) to the extent not excluded pursuant to any of the foregoing clauses, any
material non-cash, non-recurring gain or loss.

 

“Consolidated Subsidiary” means, at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Assets” means at any time the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable and accrued expenses arising in the ordinary
course of business, (iv) all Capital Lease Obligations, (v) all obligations of
such Person to reimburse any bank or other Person in respect of amounts payable
under a banker’s acceptance, (vi) all Redeemable Preferred Stock of such Person
(in the event such Person is a corporation), (vii) all obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (viii) all Debt of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person, and (ix) all Debt of others Guaranteed by such Person.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Depreciation” means for any period the sum of all depreciation expenses of the
Borrower and its Consolidated Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in

 

10



--------------------------------------------------------------------------------

any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

11



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board (or any
successor), for determining the maximum reserve requirement for a member bank of
the Federal Reserve System in New York City with deposits exceeding five billion
dollars in respect of “Eurocurrency liabilities” (or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of any
Lender to United States residents).

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under this Agreement, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender or the Issuing Bank, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Loan Party is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.15(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.15(a).

 

“Existing Agreement” means the Amended and Restated Credit Agreement dated as of
January 26, 2000 and amended and restated as of December 20, 2002 among the
Borrower, the subsidiary guarantors party thereto, the lenders party thereto and
JPMCB, as issuing bank and administrative agent.

 

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

 

“Existing Public Debt” means the Borrower’s $145,000,000 aggregate principal
amount of 7.55% Notes due 2007, its $126,025,000 aggregate principal amount of
8.05% Notes due 2027, its $563,464,000 aggregate principal amount of 7.375%
Notes due 2006, its $1,100,000,000 aggregate principal amount of 8.125% Notes
due 2011 and its $855,000,000 aggregate principal amount of 9% Debentures due
2031.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning set forth in Section 9.04(h).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other

 

13



--------------------------------------------------------------------------------

Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranty Supplement” means a Guaranty Supplement, substantially in the form of
Exhibit C, signed and delivered to the Administrative Agent for the purpose of
adding a Subsidiary as a party hereto pursuant to Section 5.10.

 

“Guaranteed Obligations” means, with respect to each Subsidiary Guarantor, (i)
all principal of, premium and interest on all Loans (including any interest
(“Post-Petition Interest”) which accrues (or which would accrue but for such
case, proceeding or action) after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency or reorganization of the
Borrower (whether or not such interest is allowed or allowable as a claim in any
such case, proceeding or other action) on all Loans), (ii) all unreimbursed LC
Disbursements and interest thereon (including Post-Petition Interest thereon),
(iii) all other amounts payable by the Borrower from time to time pursuant to
this Agreement (including any Post-Petition Interest with respect to such
amounts), and (iv) any renewals, refinancings or extensions of any of the
foregoing (including any Post-Petition Interest).

 

“Guaranteed Parent Indebtedness” means any Indebtedness of the Parent that is
guaranteed by the Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than
Subsidiaries) or subject to any other credit enhancement.

 

“Information” has the meaning set forth in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months duration after the first day of such Interest Period, (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate

 

15



--------------------------------------------------------------------------------

Borrowing with an Interest Period of more than 90 days duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to each Lender, twelve months) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 14 days or more than 180 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) any Interest Period that would otherwise end after the
Maturity Date shall end on the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMCB and any other Lender who agrees to act as an Issuing
Bank hereunder (with the consent of the Borrower and the Administrative Agent),
in each case in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.18. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

16



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Party” means the Borrower or any Subsidiary Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Majority Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the aggregate amount of the Commitments at such time (or, if
the Commitments shall have terminated, Lenders holding Revolving Credit
Exposures representing more than 50% of the total Revolving Credit Exposures at
such time); provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article 7, and for all purposes after the Loans become due
and payable pursuant to Article 7 or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Majority Lenders.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Competitive Loan, as specified by the Lender making such Competitive Loan
in its related Competitive Bid.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Maturity Date” means the later of (a) April 22, 2010 and (b) if the maturity
date is extended pursuant to Section 2.21, such extended maturity date as
determined pursuant to such Section.

 

“Maturity Extension Effective Date” has the meaning set forth in Section
2.21(d).

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

18



--------------------------------------------------------------------------------

“Medium Term Notes” means the medium term notes of the Borrower having interest
rates ranging from 8.67% to 8.73% with due dates during 2006 and having an
aggregate principal balance of $5,000,000.

 

“Minority Interests” means any shares of stock of any class of a Consolidated
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Borrower and/or one or more of its Consolidated Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Extending Lender” has the meaning set forth in Section 2.21(b).

 

“Notice Date” has the meaning set forth in Section 2.21(b).

 

“Operating Lease” means any lease other than a Capitalized Lease.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” means Delhaize Group, S.A., a Belgian corporation.

 

“Participant” has the meaning set forth in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments and other governmental charges
that are not yet due or are being contested in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

19



--------------------------------------------------------------------------------

(c) Liens granted to a landlord pursuant to a lease to secure the obligations of
the lessee under such lease which apply only to property or assets of the lessee
located at the leased premises;

 

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds (so long as, with respect to any
such appeal bonds posted with respect to any judgment, no Event of Default then
exists under Section 7.01(k)), performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(f) judgment liens provided no Event of Default then exists under Section
7.01(k);

 

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(h) Liens granted in favor of the Administrative Agent, on behalf of the
Lenders, pursuant to Section 2.18(j).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

20



--------------------------------------------------------------------------------

The “Ratings Condition” is satisfied on any date if, on such date, the Index
Debt is rated at least BBB- by S&P and Baa3 by Moody’s, in each case with a
stable outlook.

 

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Maturity Date either (i)
mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Consolidated Subsidiary, as lessee or sublessee
under an Operating Lease or Capitalized Lease of real or personal property, but
shall be exclusive of any amounts required to be paid by the Borrower or a
Consolidated Subsidiary (whether or not designated as rents or additional rents)
on account of maintenance, repairs, insurance, taxes and similar charges. Fixed
rents under any so-called “percentage leases” shall be computed solely on the
basis of the minimum rents, if any, required to be paid by the lessee regardless
of sales volume or gross revenues.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Response Date” has the meaning set forth in Section 2.21(b).

 

“Restricted Equity Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any equity interest in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interest.

 

“Restricted Guaranty” means any Indebtedness of the Borrower constituting a
Guarantee of Indebtedness of the Parent.

 

21



--------------------------------------------------------------------------------

“Revolving Borrowing” means a Borrowing made pursuant to Section 2.03.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and its Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made under the Commitments pursuant to Section
2.03.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

“Sold Entity or Business” means, for any period, any Person, property, business
or asset sold, transferred or otherwise disposed of by the Borrower or any
Consolidated Subsidiary, other than those disposed of in the ordinary course of
business, during such period.

 

“Solvent”, when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person and its subsidiaries, taken as a whole, will, as of such date,
exceed the amount that will be required to pay all “liabilities of such Person
and its subsidiaries, taken as a whole, contingent or otherwise”, as of such
date (as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors) as such
debts become absolute and matured, (b) such Person and its subsidiaries, taken
as a whole, will not have, as of such date, an unreasonably small amount of
capital with which to conduct their businesses, taking into account the
particular capital requirements of such Person and its projected capital
requirements and availability and (c) such Person and its subsidiaries, taken as
a whole, will be able to pay their debts as they mature, taking into account the
timing of and amounts of cash to be received by such Person and its
subsidiaries, taken as a whole, and the timing of and amounts of cash to be
payable on or in respect of indebtedness of such Person and its subsidiaries,
taken as a whole. For purposes of this definition, (i) “debt” means liability on
a “claim”, and (ii) “claim” means any (x) right to payment, whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal or equitable, secured or
unsecured or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

“SPC” has the meaning set forth in Section 9.04(h).

 

22



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any of (i) Food Lion, LLC, a North Carolina limited
liability company, (ii) Kash n’ Karry Food Stores, Inc., a Delaware corporation,
(iii) Hannaford Bros. Co., a Maine corporation, (iv) Boney Wilson & Sons, Inc.,
a North Carolina corporation, (v) FL Food Lion, Inc., a Florida corporation,
(vi) Hannaford Procurement Corp., a Maine corporation, (vii) Hannbro Company, a
Maine corporation, (viii) Martin’s Foods of South Burlington, Inc., a Vermont
corporation, (ix) Risk Management Services, Inc., a North Carolina corporation,
(x) Shop ‘n Save-Mass., Inc., a Massachusetts corporation, (xi) J.H. Harvey Co.,
LLC, a Georgia limited liability company, (xii) Victory Distributors, Inc., a
Massachusetts corporation, (xiii) Hannaford Licensing Corp., a Maine corporation
and (xiv) any other Subsidiary which becomes a Subsidiary Guarantor pursuant to
Section 5.10.

 

“Subsidiary Guarantee” means, with respect to each Subsidiary Guarantor, its
Guarantee provided pursuant to Article 10 of this Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agents” means Bank of America, N.A., Fortis Capital Corp., ING
Luxembourg S.A., Wachovia Bank, National Association and CoBank, ACB, in each
case in its capacity as syndication agent.

 

23



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement, the borrowing of Loans and the use of the proceeds thereof,
the issuance of Letters of Credit hereunder and all other transactions
contemplated by this Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b)any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits

 

24



--------------------------------------------------------------------------------

and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE 2

THE CREDITS

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender with a Commitment agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result (x) in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (y) the aggregate Revolving Credit
Exposure for all Lenders plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments as of such date. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.19. Each Swingline
Loan shall be made in accordance with the procedures set forth in Section 2.04.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.12, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may

 

25



--------------------------------------------------------------------------------

request in accordance herewith and (ii) each Competitive Borrowing shall be
comprised entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000 (or, if less, the unused
portion of the Commitments). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000 (or, if less, the unused
portion of the Commitments). Each Competitive Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $25,000,000.
Each Swingline Loan shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Revolving Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

26



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $35,000,000 (or, if less, the total
Commitments) or (ii) the sum of the aggregate Revolving Credit Exposure of all
Lenders plus the aggregate principal amount of all outstanding Competitive Loans
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any

 

27



--------------------------------------------------------------------------------

Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York

 

28



--------------------------------------------------------------------------------

City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing (if
any), the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.06. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. It is understood that this Section
shall not apply to Competitive Borrowings or Swingline Borrowings, which may not
be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

29



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Revolving Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Majority Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Revolving Borrowing and (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Revolving Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

30



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of all outstanding Competitive Loans would exceed the total
Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender with a Commitment the then unpaid principal amount of such
Lender’s Revolving Loans on the Maturity Date, (ii) to the Administrative Agent
for the account of each Lender that has a Competitive Loan outstanding the then
unpaid principal amount of such Loan on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the date that is 7 days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing or Competitive Borrowing is made, the Borrower
shall repay Swingline Loans then outstanding in an aggregate principal amount
equal to the Revolving Loans or Competitive Loans, as the case may be, made on
such date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

31



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

 

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the

 

32



--------------------------------------------------------------------------------

Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

 

Section 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the date on which the Commitments terminate;

 

33



--------------------------------------------------------------------------------

provided that any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

Section 2.11. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a Eurodollar Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on

 

34



--------------------------------------------------------------------------------

the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the
Commitments.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Majority Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Types of Borrowings shall be permitted.

 

35



--------------------------------------------------------------------------------

Section 2.13. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank’s or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

36



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
(or such Lender’s or the Issuing Bank’s holding company) pursuant to this
Section for any increased costs or reductions incurred more than ninety days
prior to the date that such Lender or the Issuing Bank notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention, as the case may be, to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the ninety-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation has been publicly announced prior to submission of the Competitive
Bid pursuant to which such Loan was made.

 

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow any
Eurodollar Loan or Fixed Rate Loan, convert any ABR Loan into a Eurodollar Loan,
continue any Eurodollar Loan or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.09(b) and is revoked in accordance
herewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if

 

37



--------------------------------------------------------------------------------

such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
Dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Loan Parties hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the relevant Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

38



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. No Loan Party shall be obligated
to make any payments to a Foreign Lender pursuant to Section 2.15(a) to the
extent that such Indemnified Taxes or Other Taxes became payable as a
consequence of such Foreign Lender having failed to comply with this Section
2.15(e).

 

(f) If any Lender or the Issuing Bank shall become aware that it is entitled to
receive a refund or credit (such credit to include any increase in any foreign
tax credit) as a result of Indemnified Taxes (including any penalties or
interest with respect thereto) as to which it has been indemnified by a Loan
Party pursuant to this Section 2.15(f), it shall promptly notify the Borrower
and such Loan Party of the availability of such refund or credit and shall,
within 30 days after receipt of a request by such Loan Party, apply for such
refund or credit at the Loan Parties’ expense, and in the case of any
application for such refund or credit by a Loan Party, shall, if legally able to
do so, deliver to the Borrower and such Loan Party such certificates, forms or
other documentation as may be reasonably necessary to assist such Loan Party in
such application. If any Lender or the Issuing Bank receives a refund or credit
(such credit to include any increase in any foreign tax credit) in respect to
any Indemnified Taxes as to which it has been indemnified by a Loan Party
pursuant to this Section 2.15, it shall promptly notify the Borrower of such
refund or credit and shall, within 30 days after receipt of such refund or the
benefit of such credit (such benefit to include any reduction of the taxes for
which any Lender or the Issuing Bank would otherwise be liable due to any
increase in any foreign tax credit available to such Lender or the Issuing
Bank), repay the amount of such refund or benefit of such credit (with respect
to the credit, as determined by the Lender in its sole judgment) to such Loan
Party (to the extent of amounts that have been paid by such Loan Party under
this Section 2.15 with respect to Indemnified Taxes giving rise to such refund
or credit), plus any interest received with respect thereto, net of all
reasonable out-of-pocket expenses of such Lender or the Issuing Bank, as the
case may be, and without interest (other than interest actually received from
the relevant taxing authority or other Governmental Authority with respect to
such refund or credit); provided, however, that each Loan Party, upon the
request of such Lender or the Issuing Bank, as the case may be, agrees to return
the amount of such refund or benefit of such credit (plus interest) to such
Lender or the Issuing Bank in the event such Lender or the Issuing Bank is
required to repay the amount of such refund or benefit of such credit to the
relevant taxing authority or other Governmental Authority.

 

39



--------------------------------------------------------------------------------

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1111 Fannin Road,
10th Floor, Houston, Texas 77002, except that payments pursuant to Sections
2.13, 2.14, 2.15 and 9.03 and payments to be made directly to the Issuing Bank
or Swingline Lender shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price

 

40



--------------------------------------------------------------------------------

restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including Section 2.21(d)(iv)) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, as the case may be,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, or to file any certificate or
document reasonably requested by the Borrower, if, in the judgment of such
Lender, such designation or assignment or filing (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject

 

41



--------------------------------------------------------------------------------

such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Non-Extending Lender under Section 2.21, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. A Lender shall not be required to
pay any fee to the Administrative Agent in connection with such assignment and
delegation (any such fee to be paid by the Borrower or the assignee).

 

Section 2.18. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand

 

42



--------------------------------------------------------------------------------

deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. Promptly after receipt of such notice, the Administrative Agent shall
deliver such notice to the Lenders. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000 (or, if less, the total Commitments at such time) and (ii) the
aggregate Revolving Credit Exposure of all Lenders plus the aggregate principal
amount of all outstanding Competitive Loans shall not exceed the total
Commitments as of such date.

 

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date.

 

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

43



--------------------------------------------------------------------------------

(e) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
or a Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or a Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a

 

44



--------------------------------------------------------------------------------

Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

45



--------------------------------------------------------------------------------

(h) If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.11(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Majority
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in the Cash Collateral Account an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article 7. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Borrower grants to the Administrative Agent, for the benefit of
the Lenders, a continuing security interest in the Cash Collateral Account and
any deposits therein as security for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have

 

46



--------------------------------------------------------------------------------

exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

Section 2.19. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the
aggregate Revolving Credit Exposure of all Lenders plus the aggregate principal
amount of all outstanding Competitive Loans at any time shall not exceed the
total Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

47



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof and invite the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent, in the case of a
Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing or,
in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Administrative Agent
may be rejected by the Administrative Agent and the Administrative Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount (which shall be a minimum of $5,000,000
and an integral multiple of $1,000,000 and which may equal the entire principal
amount of the Competitive Borrowing requested by the Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such
Competitive Loan or Loans (expressed as a percentage rate per annum in the form
of a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Competitive Loan and the last day thereof. The
Administrative Agent shall promptly notify the Borrower of the Competitive Bid
Rate and the principal amount specified in each Competitive Bid and the identity
of the Lender that shall have made such Competitive Bid.

 

(c) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed in a form approved by the Administrative Agent, whether
and to what extent it has decided to accept or reject each Competitive Bid, in
the case of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New
York City time, three Business Days before the date of the proposed Competitive
Borrowing or, in the case of a Fixed Rate

 

48



--------------------------------------------------------------------------------

Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
the Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if the Borrower rejects a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof and, in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv), the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

 

(d) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(e) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

Section 2.20. Increase of Commitments. (a) Upon at least 15 days prior notice to
the Administrative Agent (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, subject to
the terms and conditions set forth below, to increase the aggregate amount of
the Commitments in multiples of $5,000,000; provided that the amount of such
increase when added to the aggregate amount of all such prior increases in the
Commitments hereunder (including by way of creating new Commitments) on or after
the Effective Date does not exceed $150,000,000.

 

49



--------------------------------------------------------------------------------

(b) Any such increase in the Commitments hereunder shall apply, at the option of
the Borrower, (x) to the Commitment of one or more Lenders; provided that (i)
the Administrative Agent and each Lender whose Commitment is to be increased
shall consent to such increase, (ii) the amount set forth on Schedule 2.01
opposite the name of each Lender the Commitment of which is being so increased
shall be amended to reflect the increased Commitment of such Lender, (iii) if
any Revolving Loans are outstanding at the time of such an increase, the
Borrower will, notwithstanding anything to the contrary contained in this
Agreement, on the date of such increase, incur and repay or prepay one or more
Revolving Loans in such amounts so that after giving effect thereto the
Revolving Loans shall be outstanding on a pro rata basis (based on the
Commitments of the Lenders after giving effect to the changes made pursuant to
this Section 2.20 on such date) from all the Lenders and (iv) if any Letters of
Credit are outstanding at the time of such an increase, the amount of the
participations held by each Lender in each such Letter of Credit shall be
adjusted so that, after giving effect to such adjustment, each Lender shall hold
a participation in each such Letter of Credit in an amount equal to such
Lender’s Applicable Percentage, calculated after giving effect to the increase
in the Commitments pursuant to this Section 2.20, of the aggregate amount
available to be drawn under such Letter of Credit or (y) to the creation of a
new Commitment of an institution not then a Lender hereunder; provided that (i)
such institution becomes a party to this Agreement as a Lender by execution and
delivery to the Borrower and the Administrative Agent of counterparts of this
Agreement, (ii) Schedule 2.01 shall be amended to reflect the Commitment of such
new Lender, (iii) if any Revolving Loans are outstanding at the time of the
creation of such Commitment of such Lender, the Borrower will, notwithstanding
anything to the contrary contained in this Agreement, on the date of the
creation of such Commitment, incur and repay or prepay one or more Revolving
Loans in such amounts so that after giving effect thereto the Revolving Loans
shall be outstanding on a pro rata basis (based on the Commitments of the
Lenders after giving effect to the changes made pursuant to this Section 2.20 on
such date) from all the Lenders, (iv) if any Letters of Credit are outstanding
at the time of the creation of such Commitment of such Lender, the amount of the
participations held by each Lender in each such Letter of Credit shall be
adjusted so that, after giving effect to such adjustment, each Lender shall hold
a participation in each such Letter of Credit in an amount equal to such
Lender’s Applicable Percentage, calculated after giving effect to the increase
in the Commitments pursuant to this Section 2.20, of the aggregate amount
available to be drawn under such Letter of Credit and (v) if such institution is
not an Affiliate of a then existing Lender or an Approved Fund, such institution
must be consented to by the Administrative Agent, the Issuing Bank and the
Swingline Lender (each such consent not to be unreasonably withheld).

 

(c) It is understood that any increase in the amount of the Commitments pursuant
to this Section 2.20 shall not constitute an amendment of this Agreement. This
Section shall supersede any provisions in Section 2.16(b) to the contrary.

 

50



--------------------------------------------------------------------------------

Section 2.21. Extension of Maturity. (a) The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the Effective Date
that occurs prior to the Maturity Date described in clause (a) of the definition
thereof, request that each Lender extend the Maturity Date then in effect
hereunder (the “Existing Maturity Date”) for an additional one year from the
Existing Maturity Date; provided that the Borrower may only request that Lenders
extend the Maturity Date for two additional one year periods after the Maturity
Date described in clause (a) of the definition thereof.

 

(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not later than the date (the “Response Date”)
that is 10 days after the date of receipt by the Administrative Agent of a
request to extend the Maturity Date pursuant to clause (a), advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Response Date)) and any Lender
that does not so advise the Administrative Agent on or before the Response Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall be made by such Lender in its sole discretion and
shall not obligate any other Lender to so agree. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date that is 5 days after the Response Date (or, if such date is not a
Business Day, on the next preceding Business Day) (the “Notice Date”).

 

(c) The Borrower shall have the right on or before the Maturity Extension
Effective Date to replace each Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more institutions (each, an
“Additional Lender”) as provided in Section 2.17(b).

 

(d) The extension of the Maturity Date of each Lender that has agreed to extend
its Maturity Date and of each Additional Lender to the date falling one year
after the Existing Maturity Date (or, if such date is not a Business Day, the
next preceding Business Day) pursuant to this Section shall be effective on the
date that is 5 days after the Notice Date (or, if such date is not a Business
Day, on the next preceding Business Day) (the “Maturity Extension Effective
Date”), each Additional Lender shall thereupon become a “Lender” for all
purposes of this Agreement on the Maturity Extension Effective Date and the
Commitment of each Non-Extending Lender shall be deemed to be terminated on the
Maturity Extension Effective Date; provided that:

 

(i) the total of the Commitments of the Lenders that have agreed to extend their
Maturity Date and the additional Commitments of the Additional Lenders shall be
more than 50% of the aggregate amount of the Commitments in effect immediately
prior to the Maturity Extension Effective Date;

 

51



--------------------------------------------------------------------------------

(ii) no Default or Event of Default shall have occurred and be continuing on the
Maturity Extension Effective Date and after giving effect to such extension;

 

(iii) the representations and warranties contained in this Agreement are true
and correct on and as of the Maturity Extension Effective Date and after giving
effect to such extension, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(iv) on or before the Maturity Extension Effective Date, the Borrower shall have
(A) prepaid all Loans of each Non-Extending Lender outstanding on such date (and
paid all accrued and unpaid interest on such Loans and all fees and other
amounts payable to such Non-Extending Lender hereunder, including any additional
amounts required pursuant to Section 2.14) and (B) deposited in the Cash
Collateral Account an amount in cash equal to the LC Exposure of each
Non-Extending Lender as of the Maturity Extension Effective Date plus any
accrued and unpaid interest thereon, .

 

(e) It is understood that any extension of the Maturity Date pursuant to this
Section 2.21 shall not constitute an amendment of this Agreement. This Section
shall supersede any provisions in Section 2.16(b) to the contrary.

 

Section 2.22. Regulation D Compensation. Each Lender may require the Borrower to
pay, contemporaneously with each payment of interest on Eurodollar Loans,
additional interest on the related Eurodollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of (a) (i)
the applicable LIBO Rate divided by (ii) one minus the Eurodollar Reserve
Percentage over (b) the applicable LIBO Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurodollar
Loans of such Lender shall be payable to such Lender at the place indicated in
such notice with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify the Borrower
at least five Business Days prior to each date on which interest is payable on
the Eurodollar Loans of the amount then due it under this Section.

 

52



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders and the Issuing Bank
that:

 

Section 3.01. Organization; Powers. Each of the Loan Parties and its respective
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02. Authorization; Enforceability. The Transactions to be consummated
by each Loan Party are within such Loan Party’s corporate or company powers and
have been duly authorized by all necessary corporate or company and, if
required, stockholder action. This Agreement has been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such consents, approvals,
registrations or filings as have been obtained or made and are in full force and
effect, other than (i) routine filings made with the Securities and Exchange
Commission under the Securities Exchange Act of 1934 and (ii) filings to
maintain corporate good standing and routine licenses, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under (i)
any indenture, agreement or instrument relating to the Existing Public Debt or
the Medium Term Notes or (ii) any other indenture, agreement or other instrument
binding upon any Loan Party or any of its Subsidiaries or its assets, other than
defaults or violations for which consents or waivers have been obtained or,
solely with respect to any indenture, agreement or instrument described in
clause (ii), which defaults or violations, individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect, (d)
will not give rise to a right under any indenture, agreement or other instrument
binding upon any Loan Party or any of its Subsidiaries or its assets to require
any payment to be made by any Loan Party or any of its Subsidiaries other than
any payments contemplated to be made in connection with the Transactions, and
(e) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries.

 

53



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended January 1, 2005, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

 

(b) Since January 1, 2005, there has been no Material Adverse Change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

 

Section 3.05. Properties. (a) Each Loan Party and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except as may be permitted pursuant
to Section 6.01.

 

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries or that involve this
Agreement, the Transactions as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

54



--------------------------------------------------------------------------------

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

Section 3.08. Investment and Holding Company Status. No Loan Party nor any of
its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

Section 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books reserves as and to the extent required by GAAP or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that could reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.11. Disclosure. The Borrower has disclosed to the Lenders and the
Issuing Bank all agreements, instruments and corporate or other restrictions to
its knowledge to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to

 

55



--------------------------------------------------------------------------------

result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender or the Issuing Bank in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. Any
forward looking statements contained therein are inherently subject to risk and
uncertainties, many of which cannot be predicted with accuracy, and some of
which might not be anticipated. Future events and actual results, financial and
otherwise, could differ materially from those set forth therein or contemplated
by the forward looking statements contained therein.

 

Section 3.12. Margin Stock. Not more than 25% of the consolidated assets of the
Borrower consists of “margin stock” within the meaning of such term under
Regulation U of the Board of Governors of the Federal Reserve System.

 

Section 3.13. No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of any Loan Party or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.14. Subsidiaries. Schedule 3.14 sets forth all of the Subsidiaries of
the Borrower at the Effective Date.

 

Section 3.15. Solvency. As of the Effective Date and on the occasion of any
Borrowing, the Borrower is Solvent.

 

ARTICLE 4

CONDITIONS TO FUNDING

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

56



--------------------------------------------------------------------------------

(b) There shall be no actions, suits or proceedings by or before any arbitrator
or governmental authority pending against or to the knowledge of the Borrower
threatened against or affecting the Borrower or any of its Subsidiaries or that
involve the credit facility contemplated by this Agreement or this Agreement as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

(c) On and as of the Effective Date (i) the representations and warranties of
each Loan Party set forth in this Agreement shall be true and correct, and (ii)
no Default or Event of Default shall have occurred and be continuing.

 

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Akin, Gump, Strauss, Hauer & Feld, L.L.P., counsel for the
Borrower, substantially in the form of Exhibit B-1 and (ii) of Linn Evans,
substantially in the form of Exhibit B-2, and in each case covering such other
matters relating to the Loan Parties, this Agreement or the Transactions as the
Majority Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

 

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of this Section.

 

(f) The Lenders and the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

 

(g) The Administrative Agent shall have received such other legal opinions,
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the Existing Agreement, and any commitments
thereunder, have been terminated, all amounts outstanding thereunder have been
(or will be with the proceeds of the Loans on the Effective Date) paid in full
and all letters of credit issued thereunder have been terminated, back-stopped
or otherwise provided for in a manner satisfactory to the Administrative Agent
and

 

57



--------------------------------------------------------------------------------

(ii) any guarantees provided pursuant to any other Loan Documents (as defined in
the Existing Agreement) shall have been released and any Liens granted pursuant
thereto have been released (or arrangements reasonably satisfactory to the
Administrative Agent for the release thereof shall have been made).

 

The obligations of the Lenders to make Loans hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to April 30, 2005 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

 

Each Lender who is a lender under the Existing Agreement hereby authorizes
JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the
Existing Agreement and the other Loans Documents referred to therein (in such
capacity, the “Existing Agent”), to take such actions as the Existing Agent may
deem necessary or advisable to effect the release of the guarantees and Liens
referred to in Section 4.01(h) and the other transactions referred to in such
Section, including the filing of UCC termination statements.

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions (or waiver thereof in accordance with Section 9.02):

 

(a) The representations and warranties of each Loan Party set forth in this
Agreement (other than, at any time the Ratings Condition is satisfied before and
after giving effect to such Borrowing or issuance, amendment, renewal or
extension of such Letter of Credit, the representation and warranty set forth in
Section 3.04(b)) shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (x) no Default or Event of Default shall have occurred and be
continuing and (y) the aggregate Revolving Credit Exposure of all Lenders plus
the aggregate principal amount of all outstanding Competitive Loans shall not
exceed the total Commitments as of the date of such Borrowing or issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be.

 

58



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed in full, the Borrower covenants and
agrees with the Lenders that:

 

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) within 105 days after the end of each Fiscal Year, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) within 60 days after the end of each of the first three fiscal quarters of
each Fiscal Year, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the

 

59



--------------------------------------------------------------------------------

details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations of the financial
and negative covenants set forth in Sections 6.02, 6.07 and 6.08 and the baskets
set forth in Section 6.06, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, which certificate shall be in form and substance satisfactory
to the Agent.

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed (excluding
exhibits) by the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(f) (i) at least 90 days (subject to the parenthetical at the end of the second
paragraph in Section 6.02(a) hereof) prior to entering into a Restricted
Guaranty notice of its intent to do so, which notice shall set forth the terms
of the Guaranteed Parent Indebtedness proposed to be Guaranteed pursuant to such
Restricted Guaranty and (ii) on the date of granting of such Restricted
Guaranty, a certificate of the chief financial officer or the chief accounting
officer of the Parent, stating whether the Parent is in compliance with the
covenants referred to in clause (2) of Section 6.02(a) and with respect to any
such covenants that are financial covenants, setting forth reasonably detailed
calculations of compliance therewith; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b),
5.01(d) or 5.01(e) above shall be deemed to have been delivered on the date on
which the Borrower provides notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet (www.delhaize.com), at
sec.gov/edaux/searches.htm, at the Borrower’s intralinks site
(www.intralinks.com) or at another website identified in such notice and

 

60



--------------------------------------------------------------------------------

accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to 5.01(c) and such notice or
certificate shall themselves be deemed to have been delivered upon being posted
to the Borrower’s intralinks site and (ii) the Borrower shall deliver paper
copies of the information referred to in Section 5.01(a), 5.01(b), 5.01(d) or
5.01(e) to any Lender which requests such delivery.

 

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000 subsequent to the date hereof; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Borrower and its Subsidiaries taken as a whole except to
that extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in adequate working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

Section 5.06. Books and Records; Inspection and Appraisal Rights. The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

Section 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property and all material Contractual Obligations, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not be
construed to prevent the Borrower or any such Subsidiary from contesting any of
the same by appropriate proceedings.

 

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only (a)
on the Effective Date, to repay loans outstanding under the Existing Agreement
and (b) thereafter, for general corporate purposes of the Borrower and its
Subsidiaries, including as credit support for the Borrower’s commercial paper
programs. No part of the proceeds of any Loan and no Letters of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulation U.

 

Section 5.09. Change in Ratings. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of any change in ratings established
or deemed to have been established by Moody’s and S&P for any of its
indebtedness for borrowed money, including the Index Debt or its senior,
unsecured, short-term indebtedness for borrowed money (including commercial
paper).

 

62



--------------------------------------------------------------------------------

Section 5.10. Additional Subsidiaries. Any Subsidiary may become a party hereto
by signing and delivering to the Administrative Agent a Guaranty Supplement
whereupon such Subsidiary will become a “Subsidiary Guarantor” for purposes
hereof.

 

ARTICLE 6

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed in full, the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth on Schedule 6.01 or resulting from operating
leases existing on the Effective Date being reclassified as Capitalized Leases
in accordance with GAAP; provided that (i) such Lien shall not apply to any
other property or asset (other than accessions, modifications and proceeds
thereof) of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements (subject to Section 6.02) thereof that do not increase the
outstanding principal amount thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary on or after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than accessions, modifications and proceeds thereof)
of the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

63



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iii) such Liens shall not apply to
any other property or assets (other than accessions, modifications and proceeds
thereof) of the Borrower or any Subsidiary and extensions, renewals and
replacements thereof (subject to Section 6.02) that do not increase the
outstanding principal amount thereof; and

 

(e) Liens not otherwise permitted pursuant to this Section 6.01 securing
Indebtedness of the Borrower or any Subsidiary (not otherwise prohibited
hereunder) in an aggregate principal amount at no time exceeding (i) $30,000,000
minus (ii) the aggregate principal amount of Indebtedness of Subsidiaries
permitted solely by clause (b)(6) of Section 6.02 outstanding at such time.

 

Section 6.02. Indebtedness. (a) Limitations on Indebtedness of the Borrower. The
Borrower will not incur, assume, become liable in respect of or suffer to exist
any Indebtedness constituting a Restricted Guaranty except, to the extent
otherwise permitted under Section 6.08 hereof, the Borrower may Guarantee any
Indebtedness of the Parent, so long as (1) prior to or simultaneously with the
granting of such Guaranty, Parent shall have guaranteed all Indebtedness under
this Agreement on terms and conditions acceptable to the Majority Lenders, (2)
immediately after giving effect to the granting of any such Guaranty, the Parent
and its Consolidated Subsidiaries shall be in compliance with certain financial,
affirmative and negative covenants to be agreed upon by Parent and the Majority
Lenders in good faith. Such financial covenants shall include, in any event,
compliance with a leverage covenant and a fixed charges coverage covenant, in
each case with levels to be agreed upon by Parent and the Majority Lenders in
good faith, and (3) after giving effect to the granting of any such Guaranty,
the rating of the Index Debt is not lowered by either S&P or Moody’s.

 

In connection with each proposed Restricted Guaranty, the Borrower will provide
the notice and certificate set forth in Section 5.01(f) with respect thereto
and, concurrently therewith, will provide such notice to S&P and Moody’s,
together with any additional information requested by S&P or Moody’s. The
Borrower will not enter into such Restricted Guaranty for a period of at least
90 days after such notice and certificate have been delivered to the
Administrative Agent, S&P and Moody’s (or, if earlier, the date on which each of
S&P and Moody’s shall have reaffirmed the rating of the Index Debt, after giving
effect to the granting of such Restricted Guaranty).

 

64



--------------------------------------------------------------------------------

(b) Limitations on Indebtedness of Subsidiaries. The Borrower will not permit
any Subsidiary to create, incur, assume, become liable in respect of or suffer
to exist any Indebtedness, except any Indebtedness that is listed in one of the
clauses below and is otherwise permitted under Section 6.08 hereof:

 

(1) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted under Section 6.01(b);

 

(2) (i) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted under Section 6.01(c) in an aggregate principal amount not to exceed
$200,000,000 and (ii) Indebtedness (other than Indebtedness permitted by clause
(i)) consisting of Capital Lease Obligations;

 

(3) Indebtedness of any Subsidiary owed to the Borrower or any other Subsidiary;

 

(4) Indebtedness of any Subsidiary Guarantor consisting of its Subsidiary
Guaranty;

 

(5) Indebtedness of any Subsidiary Guarantor constituting a Guaranty of the
Borrower’s Existing Public Debt; and

 

(6) additional Indebtedness of the Subsidiaries in an aggregate principal amount
(for all Subsidiaries) at no time exceeding (i) $30,000,000 minus (ii) the
aggregate principal amount of Indebtedness secured by Liens permitted solely by
clause (e) of Section 6.01 outstanding at such time;

 

provided that at any date the aggregate amount of Capital Lease Obligations of
all Subsidiaries (other than any such Capital Lease Obligations incurred in
reliance on clause (2)(i) of subsection (b)) and the aggregate amount of Capital
Lease Obligations of the Borrower will not exceed $1,000,000,000.

 

Section 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) the
Borrower may merge into any other Person in a transaction in which the Borrower
is the surviving corporation, (ii) any Subsidiary may merge into the Borrower in
a transaction in which the Borrower is the surviving corporation, (iii) any
Subsidiary may merge into any

 

65



--------------------------------------------------------------------------------

Subsidiary in a transaction in which the surviving entity is a Subsidiary (and,
if any Subsidiary Guarantor is a party to such merger, the surviving entity
shall agree to be a “Subsidiary Guarantor” hereunder and be bound by the
provisions of this Agreement), (iv) (x) any Subsidiary may merge into any other
Person in a transaction in which the surviving entity is a Subsidiary (and, if
any Subsidiary Guarantor is a party to such merger, the surviving entity shall
agree to be a “Subsidiary Guarantor” hereunder and be bound by the provisions of
this Agreement) or (y) any Subsidiary (other than any Subsidiary Guarantor) may
merge into any other Person in a transaction permitted by Section 6.09 and in
which the surviving Person is not a Subsidiary; (v) subject to the last sentence
of this subsection (a), any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary or in a
transaction not constituting all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole and which is permitted by Section
6.09 and (vi) any Subsidiary (other than a Subsidiary Guarantor) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04. In addition to the
requirements set forth in the immediately preceding sentence, the Borrower will
not permit any Subsidiary Guarantor to sell, transfer, lease or otherwise
dispose of (in one transaction or a series of transactions) all or substantially
all of its assets to any Person except to (1) the Borrower, (2) an entity that
is a Subsidiary prior to such sale, lease, transfer or other disposition or (3)
any other Person in a transaction not constituting a sale, lease, transfer or
other disposition of all or substantially all of the assets of the Borrower and
its Subsidiaries taken as a whole, and in which the surviving entity is a
Subsidiary so long as, in the case of clauses (2) or (3), such Subsidiary or
other Person shall agree to be a “Subsidiary Guarantor” hereunder and be bound
by the provisions this Agreement.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related or incidental thereto.

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of,
otherwise provide any credit support to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(i) Cash Equivalents;

 

66



--------------------------------------------------------------------------------

(ii) extensions of trade credit in the ordinary course of business;

 

(iii) investments arising from the settlement of debts or as a result of
bankruptcy or insolvency proceedings or as a result of enforcement proceedings;

 

(iv) investments of the Borrower and the Subsidiaries existing on the date
hereof;

 

(v) (A) investments by the Borrower existing on the date hereof in the capital
stock of its Subsidiaries and (B) investments by the Borrower or any Subsidiary
consisting solely of the creation of one or more new Subsidiaries (it being
understood that the purchase or other acquisition (in one transaction or a
series of transactions) of any assets of any other Person constituting a
business unit shall not be permitted by this clause (v)(B));

 

(vi) loans, advances and other investments made by the Borrower to or in any
Subsidiary and made by any Subsidiary to or in the Borrower or any other
Subsidiary;

 

(vii) (x) Guarantees by the Borrower or any of its Subsidiaries of any Debt or
Indebtedness of any Person (other than the Parent or any other entity through
which the Parent holds any Capital Stock of the Borrower), so long as (1) in the
case of any Debt, such Debt and Guarantee would be permitted under Section 6.08
and (2) in the case of any Indebtedness, such Indebtedness is permitted under
Section 6.02 and (y) Restricted Guarantees permitted under Section 6.02;

 

(viii) acquisitions of a Person or the assets of a Person constituting a
business unit in the same line of business conducted by the Borrower on the date
hereof in an aggregate amount not to exceed $1,000,000,000 over the term of this
Agreement; provided that acquisitions of equity interests in a Person which do
not result in such Person constituting a Subsidiary shall not exceed an
aggregate amount of $200,000,000;

 

(ix) purchase of common stock or ADRs of the Parent, solely for the purpose of
providing such stock or ADRs as compensation to employees of the Borrower and
its Subsidiaries pursuant to compensation plans of the Borrower in the ordinary
course of business; and

 

67



--------------------------------------------------------------------------------

(x) investments not otherwise permitted pursuant to this Section 6.04(a) in an
aggregate amount not to exceed $50,000,000 at any time outstanding.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Hedging Agreement, other than (i) Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities, and (ii) Hedging Agreements constituting “treasury-locks” or
similar hedging arrangements entered into by the Borrower in anticipation of an
issuance of Debt by the Borrower pursuant to a capital markets transaction.

 

Section 6.05. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate, and (c) the granting by the Borrower of
Restricted Guarantees permitted under Section 6.02.

 

Section 6.06. Restricted Equity Payments. The Borrower will not declare or make,
or agree to pay or make, directly or indirectly, any Restricted Equity Payment,
or incur any obligation (contingent or otherwise) to do so, except that (i) the
Borrower may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its common stock, (ii) any Subsidiary may declare
and pay dividends with respect to its capital stock and (iii) the Borrower may
declare or make Restricted Equity Payments not permitted by the foregoing
clauses so long as, (x) after giving effect to any Restricted Equity Payment
made in reliance on this clause (iii), the aggregate amount of all Restricted
Equity Payments made in any Fiscal Year (other than any Restricted Equity
Payments made at any time the Ratings Condition is satisfied, before and after
giving effect to such Restricted Equity Payments) does not exceed 12.5% of
Consolidated EBITDA for the immediately preceding Fiscal Year and (y) after
declaring any Restricted Equity Payment in reliance on this clause (iii), the
aggregate amount of all Restricted Equity Payments declared in any Fiscal Year
(other than any Restricted Equity Payments made at any time the Ratings
Condition is satisfied, before and after giving effect to such Restricted Equity
Payments) does not exceed 12.5% of Consolidated EBITDA for such Fiscal Year.

 

68



--------------------------------------------------------------------------------

Section 6.07. Fixed Charges Coverage. At the end of each Fiscal Quarter ending
during any period set forth below, the ratio of (i) Consolidated EBITDAR for the
period of four Fiscal Quarters then ended to (ii) Consolidated Fixed Charges for
such period, shall not have been less than the ratio set forth below opposite
such Fiscal Quarter:

 

Period During Which Fiscal Quarter Ended

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Effective Date to the day immediately preceding the last day of the fourth
fiscal quarter 2006

   2.25:1 Last day of the fourth fiscal quarter 2006 to the day immediately
preceding the last day of the fourth fiscal quarter 2007    2.50:1

Last day of the fourth fiscal quarter 2007 to Maturity Date

   2.75:1

 

Section 6.08. Ratio of Consolidated Adjusted Debt to Consolidated EBITDAR. On
each date during each period set forth below, the ratio of (i) Consolidated
Adjusted Debt at such date to (ii) Consolidated EBITDAR for the period of four
consecutive Fiscal Quarters ended on or most recently prior to such date shall
not exceed the ratio set forth below opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Effective Date to the day immediately preceding the last day of the fourth
fiscal quarter 2006

   4.0:1 Last day of the fourth fiscal quarter 2006 to the day immediately
preceding the last day of the fourth fiscal quarter 2007    3.75:1

Last day of the fourth fiscal quarter 2007 to Maturity Date

   3.5:1

 

Section 6.09. Limitation on Sales of Assets. The Borrower will not, nor will it
permit any Subsidiary to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets, whether now owned or
hereafter acquired, or discontinue or eliminate any business line or segment,
except:

 

(a) the sale or other disposition of obsolete, surplus or worn out property in
the ordinary course of business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) as permitted by Section 6.03(a);

 

69



--------------------------------------------------------------------------------

(d) (i) sales of assets in a single transaction or in a series of related
transactions the aggregate book value of which is not greater than $25,000,000
in any one such transaction or series of related transactions; provided that if,
within 180 days of any such assets sales, the Borrower or any Subsidiary
acquires similar assets having a use similar to and a fair market value at least
equal to the assets sold, then the value of the assets sold shall not be
included in calculating future assets sales permitted under this Section 6.09
and (ii) during the term of this Agreement, a sale of one warehouse/distribution
center identified to the Lenders prior to such sale the aggregate book value of
which is not greater than $100,000,000;

 

(e) dispositions and discontinuances of a business line or segment not otherwise
permitted pursuant to this Section 6.09; provided that the aggregate assets to
be so disposed of or the aggregate assets utilized in a business line or segment
to be so discontinued (in a single transaction or in a series of related
transactions), when combined with all other assets disposed of (including
pursuant to a sale and leaseback transaction) and all other assets utilized in
all other business lines or segments discontinued, during the period from the
date of this Agreement through and including the date of any such disposition or
discontinuation would not exceed 10% of Consolidated Total Assets as determined
by reference to the Borrower’s most recently audited financial statements
provided to the Administrative Agent and the Lenders pursuant to Section 5.01(a)
and provided, further that if, within 180 days of the sale of any assets, the
Borrower or any Subsidiary acquires similar assets having a use similar to and a
fair market value at least equal to the assets so sold, then the value of the
assets sold shall not be included in calculating future assets permitted to be
sold under this Section 6.09; and

 

(f) conveyances, sales, leases, assignments, transfers or other dispositions of
assets from the Borrower to a wholly owned Subsidiary, from a Subsidiary to the
Borrower or from a Subsidiary to a wholly owned Subsidiary.

 

Section 6.10. Restrictions Affecting Subsidiaries; Negative Pledge. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, enter into,
be bound by or suffer to exist any encumbrance or restriction on the ability of
any Subsidiary to (i) pay dividends or make other distributions or pay any Debt
or Indebtedness owed to the Borrower or any Subsidiary, (ii) make loans or
advances to the Borrower or any Subsidiary, (iii) transfer any of its properties
or assets to the Borrower or any Subsidiary, (iv) create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, (v) Guarantee any Debt or Indebtedness of the
Borrower or another Subsidiary or (vi) suffer to exist any Lien on capital stock
or other equity interests issued by it; except for any such encumbrance or
restriction existing under or by reason of (A) any agreement in effect on the
Effective Date as any such agreement is in effect on such date, (B) this
Agreement, (C) any agreement

 

70



--------------------------------------------------------------------------------

with respect to Indebtedness of any Subsidiary permitted to be incurred under
Section 6.02(b)(2) or Section 6.02(b)(6) or secured by a Lien permitted to be
incurred under Section 6.01(d) or Section 6.01(e) and provided such encumbrance
or restriction shall not apply to any assets of the Borrower or its Subsidiaries
other than the assets of such Subsidiary subject to such Lien, (D) any agreement
binding upon such Subsidiary prior to the date on which such Subsidiary was
acquired by the Borrower and outstanding on such date and provided such
encumbrance or restriction shall not apply to any assets of the Borrower or its
Subsidiaries other than such Subsidiary, (E) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of any
Subsidiary, (F) applicable law, (G) licenses or other agreements, including with
respect to property, in the ordinary course of business consistent with prior
practice and (H) any agreement binding upon such Subsidiary so long as such
encumbrance or restriction is no more restrictive than those contained in this
Agreement.

 

(b) The Borrower will not enter into, be bound by or suffer to exist any
encumbrance or restriction on the ability of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for any such
encumbrance or restriction existing under or by reason of (i) any agreement in
effect on the Effective Date as any such agreement is in effect on such date,
(ii) any agreement with respect to Indebtedness permitted to be incurred under
this Agreement, so long as such encumbrance or restriction is no more
restrictive than encumbrances or restrictions existing under or by reason of
agreements described in clause (i), (iii) this Agreement, (iv) any agreement
with respect to Indebtedness secured by a Lien permitted to be incurred under
Section 6.01(d) or Section 6.01(e) and provided such encumbrance or restriction
shall not apply to any assets of the Borrower or its Subsidiaries other than the
assets of such Subsidiary subject to such Lien, (v) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of any Subsidiary, (vi) applicable law, and (vii) licenses or other
agreements, including with respect to property, in the ordinary course of
business consistent with prior practice.

 

ARTICLE 7

EVENTS OF DEFAULT

 

Section 7.01. Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

71



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document delivered pursuant to this Agreement or any
amendment or modification thereof, shall prove to have been incorrect in any
material way when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article 6;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;

 

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or their respective debts, or of a
substantial part of their respective assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or

 

72



--------------------------------------------------------------------------------

similar official for the Borrower or any Subsidiary or for a substantial part of
their respective assets, and, in any such case, such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of their respective
assets, (iv) file an answer admitting the material allegations of a petition
filed against either of them in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

 

(j) the Borrower or any Subsidiary shall become unable, or admit in writing or
fail generally, to pay their respective debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed,
bonded or vacated, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) a Change in Control shall occur;

 

(n) Any Subsidiary Guarantee shall cease to be enforceable, or any Subsidiary
Guarantor or any of its Affiliates shall so assert in writing; or

 

(o) the Parent (or any other entity through which the Parent holds any capital
stock of the Borrower) shall Guarantee any Indebtedness or other obligation of
the Borrower or any of its Subsidiaries (other than Indebtedness incurred under
this Agreement), unless prior to or contemporaneously therewith, Parent shall
have guaranteed all Indebtedness under this Agreement on terms and conditions
acceptable to the Majority Lenders;

 

73



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE 8

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms this Agreement, together with such actions
and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent under this Agreement shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent under this Agreement.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to

 

74



--------------------------------------------------------------------------------

exercise in writing by the Majority Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Majority Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV of this Agreement or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such

 

75



--------------------------------------------------------------------------------

resignation, the Majority Lenders shall have the right (so long as no Default
has occurred and is continuing with consent of the Borrower which consent shall
not be unreasonably withheld) to appoint a successor. If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Notwithstanding any other provision of this Agreement, none of the Syndication
Agents in their capacity as such shall have any powers, duties, responsibilities
or liabilities with respect to this Agreement or the transactions contemplated
hereby. Without limiting the foregoing, none of the Syndication Agents shall be
subject to any fiduciary or other implied duties.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower or to any Subsidiary Guarantor, to it at 2110 Executive
Drive, Salisbury, North Carolina 28145-1330, Attention of Richard James,
Treasurer and Vice President of Finance (Telecopy No. 704-645-4498);

 

76



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Road, 10th Floor, Houston, Texas 77002,
Attention of Vikki Toler (Telecopy No. (713) 750-2782), with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of Peter Hayes
(Telecopy No. (646) 534-3921);

 

(c) if to the Issuing Bank, to it at the address most recently notified to the
Borrower and the Administrative Agent by such Issuing Bank;

 

(d) if to the Swingline Lender, to it at the address most recently notified to
the Borrower and the Administrative Agent by such Swingline Lender; and

 

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender or the Issuing Bank in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Issuing Bank under this Agreement
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance, amendment, renewal or extension of any Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except as contemplated by Section 5.10 or pursuant to an

 

77



--------------------------------------------------------------------------------

agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Administrative Agent with the consent of the
Majority Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or any LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or any LC Disbursement or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.16(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) release any Subsidiary Guarantor from its
obligations under its Subsidiary Guarantee without the consent of each Lender or
(vi) change any of the provisions of this Section or the definition of “Majority
Lenders” or any other provision of this Agreement specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or Swingline Lender hereunder without the prior written consent of
the Administrative Agent, the Issuing Bank or Swingline Lender, as the case may
be.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender or the
Issuing Bank, including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender or the Issuing Bank, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
the Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof including actions in
connection with this Agreement or the Loans or the Letters of Credit, arising,
occurring or continuing subsequent to the Maturity Date (other than any such
expenses directly related to a court enforcement action in which the Borrower
prevails on the merits in a final and nonappealable judgment).

 

78



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom or any Letter of Credit or the use thereof, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

79



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders and the
Issuing Bank) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and the LC Disbursements at the time owing to it and
the participations in Letters of Credit at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld) of (i) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and (ii) the
Administrative Agent, the Issuing Bank and the Swingline Lender; provided that
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations

 

80



--------------------------------------------------------------------------------

under this Agreement other than Section 9.12 (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03
and subject to 9.12). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender and
the Issuing Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower, the Issuing Bank,
Swingline Lender or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and the LC Disbursements owing to it and the
participations in Letters of Credit at the time held by it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of

 

81



--------------------------------------------------------------------------------

any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement or any promissory note issued
pursuant hereto to such Lender to secure obligations of such Lender, including
any such pledge or assignment to a Federal Reserve Bank, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any payment under this
Agreement for which a Lender would otherwise be liable, for so long as, and to
the extent, the related Granting Lender makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or

 

82



--------------------------------------------------------------------------------

liquidation proceedings or similar proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04 any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
(if consented to by the Borrower and the Administrative Agent) providing
liquidity and/or credit facilities to or for the account of such SPC to fund the
Loans made by such SPC or to support the securities (if any) issued by such SPC
to fund such Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of a surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of each SPC
that holds any Loans at the time of such proposed amendment.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, and the issuance, amendment, renewal or extension of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan and any LC Disbursement or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 2.13,
2.14, 2.15, 9.03 and 9.12 and Article 8 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the termination or expiration of all
Letters of Credit, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

83



--------------------------------------------------------------------------------

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

Section 9.09. Governing Law; Jurisdiction; Consent of Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

84



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights thereunder, (f) subject to a written agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the

 

85



--------------------------------------------------------------------------------

Issuing Bank or any Lender on a nonconfidential basis from a source other than
any Loan Party. For the purposes of this Section, “Information” means all
information received from the Loan Parties relating to the Borrower, its
Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by a Loan Party; provided that, in the
case of information received from any Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or any LC
Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or LC Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender or the Issuing Bank, as the case may be, holding such Loan or LC
Disbursement in accordance with applicable law, the rate of interest payable in
respect of such Loan or LC Disbursement hereunder, as the case may be, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement, as the case may be, but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender or the Issuing Bank, as the case
may be, in respect of other Loans or LC Disbursements or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or the Issuing Bank, as
the case may be.

 

Section 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

86



--------------------------------------------------------------------------------

ARTICLE 10

THE SUBSIDIARY GUARANTEES

 

Section 10.01. The Subsidiary Guarantees. Each Subsidiary Guarantor jointly and
severally hereby unconditionally guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the Guaranteed
Obligations. Upon failure by the Borrower to pay punctually any Guaranteed
Obligation, each Subsidiary Guarantor agrees that it shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in this
Agreement.

 

Section 10.02. Guarantees Unconditional. The obligations of each Subsidiary
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by (i) any extension, renewal, settlement, compromise, waiver or
release in respect of any obligation of any other Loan Party or any other Person
under this Agreement, by operation of law or otherwise, (ii) any modification or
amendment of or supplement to this Agreement, (iii) any release, impairment,
non-perfection or invalidity of any direct or indirect security for any
obligation of the Borrower, such Subsidiary Guarantor, any other Loan Party or
any other Person under this Agreement, (iv) any change in the corporate or
company existence, structure or ownership of the Borrower, such Subsidiary
Guarantor, any other Loan Party or any other Person or any of their respective
Subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, such Subsidiary Guarantor, any other Loan
Party or any other Person or any of their assets or any resulting release or
discharge of any obligation of the Borrower, such Subsidiary Guarantor, any
other Subsidiary Guarantor or any other Person contained in this Agreement, (v)
the existence of any claim, set-off or other rights which such Subsidiary
Guarantor may have at any time against the Borrower, the Administrative Agent,
any Lender, the Issuing Bank, any other Subsidiary Guarantor or any other
Person, whether in connection herewith or any unrelated transactions; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim, (vi) any invalidity or unenforceability
relating to or against the Borrower, any other Loan Party or any other Person
for any reason of this Agreement, or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower, of the principal
or the interest or any other amount payable by the Borrower under this Agreement
or (vii) any other act or omission to act or delay of any kind by the Borrower,
any other Loan Party, the Administrative Agent, any Lender, the Issuing Bank or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to obligations of such Subsidiary Guarantor hereunder.

 

87



--------------------------------------------------------------------------------

Section 10.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Instances. Each Subsidiary Guarantor’s obligations hereunder shall remain in
full force and effect until the repayment in full of all Guaranteed Obligations,
the termination of the Commitments and the termination or expiration of all
Letters of Credit. If at any time any payment of Guaranteed Obligations payable
by the Borrower is rescinded or must be otherwise restored or returned upon the
insolvency or receivership of the Borrower or otherwise, each Subsidiary
Guarantor’s obligations hereunder with respect thereto shall be reinstated as
though such payment had been due but not made at such time. At any time prior to
the termination of each Subsidiary Guarantor’s obligations hereunder, in
accordance with the immediately preceding sentence, the Administrative Agent may
release such Subsidiary Guarantor from its obligations hereunder in accordance
with Section 9.02(b) of this Agreement.

 

Section 10.04. Waiver By Each Subsidiary Guarantor. Each Subsidiary Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any corporation or person against the Borrower, any other
Loan Party or any other Person.

 

Section 10.05. Subrogation and Contribution. (a) Upon making any payment with
respect to the Borrower hereunder, each Subsidiary Guarantor that has made such
payment shall be subrogated to the rights of the payee against the Borrower with
respect to such payment; provided that no Subsidiary Guarantor shall enforce any
payment by way of subrogation until the repayment in full of all Guaranteed
Obligations and the termination of the Commitments and the termination or
expiration of all Letters of Credit.

 

(b) Each Guarantor (a “Contributing Guarantor”) agrees that, in the event a
payment shall be made by any other Guarantor (the “Claiming Guarantor”) on
account of the Contributing Guarantor’s Guaranteed Obligations under this
Agreement, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10, the date of the Guaranty Supplement hereto
executed and delivered by such Guarantor).

 

Section 10.06. Stay Of Acceleration. In the event that acceleration of the time
for payment of any Guaranteed Obligation is stayed upon insolvency or
receivership of the Borrower or otherwise, all such Guaranteed Obligations
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Subsidiary Guarantor hereunder forthwith on
demand.

 

88



--------------------------------------------------------------------------------

Section 10.07. Limit Of Liability. The obligations of each Subsidiary Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DELHAIZE AMERICA, INC.

By:

 

/s/ Richard A. James

--------------------------------------------------------------------------------

Name:

 

Richard A. James

Title:

 

Vice President of Finance and Treasurer

SUBSIDIARY GUARANTORS:

FOOD LION, LLC

By:

 

/s/ Richard A. James

--------------------------------------------------------------------------------

Name:

 

Richard A. James

Title:

 

Treasurer

KASH N’ KARRY FOOD STORES, INC.

By:

 

/s/ Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Assistant Secretary and Assistant Treasurer

HANNAFORD BROS. CO.

By:

 

/s/ Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

 

90



--------------------------------------------------------------------------------

BONEY WILSON & SONS, INC.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

FL FOOD LION, INC.

By:

 

/s/    Richard A. James

--------------------------------------------------------------------------------

Name:

 

Richard A. James

Title:

 

Treasurer

HANNAFORD PROCUREMENT CORP.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

HANNBRO COMPANY

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

President

MARTIN’S FOODS OF SOUTH

BURLINGTON, INC.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Assistant Secretary

 

91



--------------------------------------------------------------------------------

RISK MANAGEMENT SERVICES, INC.

By:

 

/s/    Dewey Preslar

--------------------------------------------------------------------------------

Name:

 

Dewey Preslar

Title:

 

President

SHOP ‘N SAVE-MASS., INC.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

J.H. HARVEY CO., LLC

By:

 

/s/    Richard A. James

--------------------------------------------------------------------------------

Name:

 

Richard A. James

Title:

 

Treasurer

VICTORY DISTRIBUTORS, INC.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

HANNAFORD LICENSING CORP.

By:

 

/s/    Emily D. Dickinson

--------------------------------------------------------------------------------

Name:

 

Emily D. Dickinson

Title:

 

Secretary

 

92



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Lender, Administrative Agent, Issuing
Bank and Swingline Lender

By:

 

/s/    Peter M. Hayes

--------------------------------------------------------------------------------

Name:

 

Peter M. Hayes

Title:

 

Vice President

BANK OF AMERICA, N.A.

By:

 

/s/    Ross Evans

--------------------------------------------------------------------------------

Name:

 

Ross Evans

Title:

 

Vice President

FORTIS CAPITAL CORP.

By:

 

/s/    Kathleen de Lathauwer

--------------------------------------------------------------------------------

Name:

 

Kathleen de Lathauwer

Title:

 

Senior Vice President

By:

 

/s/    Svein Engh

--------------------------------------------------------------------------------

Name:

 

Svein Engh

Title:

 

Managing Director

ING LUXEMBURG S.A.

By:

 

/s/    Vincent Vermeire

--------------------------------------------------------------------------------

Name:

 

Vincent Vermeire

Title:

 

Head of Corporate & Inst. Banking

By:

 

/s/    Alexandre Cayphas

--------------------------------------------------------------------------------

Name:

 

Alexandre Cayphas

Title:

 

Corporate Product Manager

 

93



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:

 

/s/    J. Tyler Rollins

--------------------------------------------------------------------------------

Name:

 

J. Tyler Rollins

Title:

 

Managing Director

COBANK, ACB

By:

 

/s/    Mary Beth Curry

--------------------------------------------------------------------------------

Name:

 

Mary Beth Curry

Title:

 

Vice President

THE BANK OF NEW YORK

By:

 

/s/    Lucille Madden

--------------------------------------------------------------------------------

Name:

 

Lucille Madden

Title:

 

Vice President

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:

 

/s/    P. Shah

--------------------------------------------------------------------------------

Name:

 

P. Shah

Title:

 

Vice President

 

94



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

/s/    Nanette Baudon

--------------------------------------------------------------------------------

Name:

 

Nanette Baudon

Title:

 

Vice President

By:

 

/s/    Richard Pace

--------------------------------------------------------------------------------

Name:

 

Richard Pace

Title:

 

Managing Director

BRANCH BANKING AND TRUST

COMPANY

By:

 

/s/    Roberts A. Bass

--------------------------------------------------------------------------------

Name:

 

Roberts A. Bass

Title:

 

Senior Vice President

CAYLON NEW YORK BRANCH

By:

 

/s/    Rachel Tresser

--------------------------------------------------------------------------------

Name:

 

Rachel Tresser

Title:

 

Relationship Manager

By:

 

/s/    Rene LeBlanc

--------------------------------------------------------------------------------

Name:

 

Rene LeBlanc

Title:

 

Director

CITIBANK, N.A.

By:

 

/s/    Charles C. Philipp

--------------------------------------------------------------------------------

Name:

 

Charles C. Philipp

Title:

 

Managing Director

 

95



--------------------------------------------------------------------------------

KBC BANK N.V.

By:

 

/s/    Eric Raskin

--------------------------------------------------------------------------------

Name:

 

Eric Raskin

Title:

 

Vice President

By:

 

/s/    Robert Snauffer

--------------------------------------------------------------------------------

Name:

 

Robert Snauffer

Title:

 

First Vice President

COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.
“RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

By:

 

/s/    Theodore W. Cox

--------------------------------------------------------------------------------

Name:

 

Theodore W. Cox

Title:

 

Executive Director

By:

 

/s/    Brett Delfino

--------------------------------------------------------------------------------

Name:

 

Brett Delfino

Title:

 

Executive Director

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/    Jeffrey R. Dincher

--------------------------------------------------------------------------------

Name:

 

Jeffrey R. Dincher

Title:

 

Assistant Vice President

MIZUHO CORPORATE BANK, LTD.

By:

 

/s/    Raymond Ventura

--------------------------------------------------------------------------------

Name:

 

Raymond Ventura

Title:

 

Sr. Vice President

 

96



--------------------------------------------------------------------------------

SOCIETE GENERALE

By:

 

/s/ Anne-Marie Dumortler

--------------------------------------------------------------------------------

Name:

 

Anne-Marie Dumortler

Title:

 

Director

 

97